Citation Nr: 1602713	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-42 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease.  

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance and housebound status


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve and had several periods of active duty for training (ACDUTRA), including from June 1957 to December 1957 and from August 24, 1991, to September 6, 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In May 2011, the appellant appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  Following that VLJ's retirement, the appellant was contacted in order to determine whether he wished a new hearing.  In a December 2015 correspondence, the appellant stated that he did not wish a new hearing and asked that the Board proceed with adjudication of his appeal.

Additional evidence was submitted subsequent to the most recent supplemental statement of the case.  In September 2015, the appellant's representative indicated that initial RO review of any subsequently submitted evidence would be waived.  See 38 C.F.R. § 20.1304(c) (2015).

A statement of the case (SOC) is required when a claimant files a timely notice of disagreement (NOD) with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to the appellant's claim for SMC based on aid and attendance and housebound status that was denied in an October 2015 rating decision.  Because a November 2015 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


FINDING OF FACT

The preponderance of the evidence shows that the appellant's lumbar disc disease was not related to active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar disc disease have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appellant was provided notice in a July 2008 correspondence.  Thus, the Board finds that the duty to notify has been satisfied.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The appellant's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Records from the Social Security Administration (SSA) were also obtained.

This matter was most recently before the Board in September 2014, when the case was remanded to the Columbia RO (via the Appeals Management Center (AMC), in Washington, D.C.) for the purpose of requesting additional service treatment records from the U.S. Army Human Resources Center.  The claims file demonstrates that, following a request from the AMC, a search for these records was conducted and that no additional treatment records were located, the appellant was notified of such in September 2015.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not establish the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Thus, VA's duty to assist has been met.

II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may also be warranted on a presumptive basis for certain chronic diseases, such as arthritis, if the disease manifests to a compensable degree within one year of separation from 90 days of active service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, these provisions are not applicable to ACDUTRA and INACDUTRA periods.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Analysis

The appellant contends that he has a spine disability due to an in-service injury during ACDUTRA between August and September 1991 when he strained his back while unloading a five ton truck.  See Hearing Transcript, page 3.

The evidence of record demonstrates a present spine disability and includes a finding from SSA demonstrating that the appellant has been disabled due to a spine disability since April 1992.  A present disability is shown.

The appellant's service treatment records include evidence of September 1991 treatment for hemorrhoids and hypertension.  Back complaints are not demonstrated.  The appellant submitted a prescription slip from dated in August 1991 for a topical cream from Noble Army Hospital Pharmacy.  The appellant contends that the prescription slip demonstrates that he was hospitalized in 1991 for back pain.  

Private treatment records include a June 1992 treatment record in which the appellant is found to have a back disability, no etiology for the appellant's symptoms is provided.  In an August 1992 treatment record from Dr. O.B, the appellant is shown to report an April 1992, work-related back injury.  In his report, Dr. O.B. states "past medical history reveals that [the appellant] has been in excellent health...He has been healthy all his life."

A September 1992 discharge summary from Anderson Memorial Hospital includes the report that the appellant had a five month history of severe low back and left lower extremity pain which began after a work related accident.  

A November 1993 SSA examination demonstrates the appellant's report that the appellant had served in the Army Reserves on weekends for almost twenty years and that he had an injury in April 1992 to his back.  The treatment note states later that the appellant went into the military and remained there since that time.  Service treatment records reveal that the appellant was given a physical profile in September 1994 for lumbar disc disease.

In a statement in support of his claim dated in December 2012, from H.L. stated that he was the unit administrative clerk assigned to the appellant's unit and that while serving at Ft. McClellan the appellant reported that he injured his back and needed medical care and was transported to Noble Army Hospital at that time.  It was noted that after returning from annual training the appellant had to retire because he was unable to perform his duties because of his back.  

In consideration of the evidence, the Board finds that the preponderance of the evidence is against the establishment of an in-service low back/lumbar spine injury or disease during the appellant's service, including during ACDUTRA.  While the appellant contends that his back symptoms began in 1991 following an in-service injury, the Board finds significant that while the appellant had an opportunity to describe back symptoms closer in time to that claimed injury, in 1992, he cited no such injury.  In fact, the appellant was shown to report excellent health prior to his work injury in April 1992 to a physician in August 1992.  Moreover, the appellant is shown in November 1993 to discuss his Army Reserve service and his back pain without making any mention whatsoever of an in-service injury.  The Board assigns greater probative weight to the 1992 records than the appellant's more recent statements as they were recorded closer to the time of his service.  

The Board is cognizant of the appellant's and buddy H.L's statements that he sustained and was treated for an in-service back injury in 1991 during his active duty service.  However, the evidence supports a finding that the appellant's back symptoms were related to a later injury as no service treatment records are shown as pertaining to back pain, the appellant is not shown to report a back injury while being treated for back pain just a year later on several occasions to include when discussing the injuries related to his symptoms.  Thus, the Board finds that the injury occurred outside of a period of service, including ACDUTRA, and therefore cannot be service connected.  As noted above, a VA examination is not necessary to decide the claim because the evidence does not establish an in-service injury or disease.

In summary, the most probative evidence indicates that the current low back disability is not related to service, including the August to September 1991 period of ACDUTRA.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for lumbar disc disease is denied.


REMAND

As discussed in the introduction, the appellant submitted a November 2011 NOD to the RO's October 2015 rating decision that denied SMC. To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to SMC based on aid and attendance and housebound status.  This is required unless the matter is resolved by granting the full benefit sought, or by the appellant's withdrawal of the NOD.  If, and only if, the appellant files a timely substantive appeal should this issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


